Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 16, 2022 has been entered. 

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Feb. 16, 2022. Claims 1, 6-10, 14, 20, 22, 29-30 and 43-48 are pending. Claims 8, 10, 14, 20, 22, 30 and 32 are withdrawn. Claims 1, 6-7, 9, 29 and 43-48 are currently examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection - Maintained) Claims 1, 6-7, 9, 29 and 43-48 are rejected under 35 U.S.C 103 as being unpatentable over Chaudary et al. (Clin Cancer Res; 1-8. Published Online October 3, 2016), Fearon et al. (US 2015/0216843 A 1, published on Aug. 6, 2015) and Cardarelli et al. (US 2018/0179282 A 1, published on Jun. 28, 2018, PCT filed on June 13, 2016).
The base claim 1 is drawn to a method of treating a human papilloma virus (HPV)-associated disease in a subject in need thereof, comprising delivering to the subject: (a) a therapeutically effective amount of AMD3100; and (b) an immune checkpoint inhibitor selected from nivolumab, pembrolizumab, ipilimumab, durvalumab, or atezolizumab, thereby treating the HPV-associated disease.
Chaudary teaches “[C]ervical cancer is among the most common malignancies globally. Many women present with advanced disease but nevertheless are potentially curable with radiotherapy and concurrent chemotherapy (RTCT). This study explores the role of the CXCL12/CXCR4 signaling pathway in primary tumor radiation response 
Chaudary teaches that the CXCL12 (also known as stromal-derived factor 1 or SDF1) chemokine pathway plays a central role in bone marrow homeostasis and the trafficking of both normal myeloid and cancer cells; that, the CXCL12 receptor, CXCR4, is upregulated in cervical cancer by HPV infection, and both CXCL12 and CXCR4 are upregulated by tumor hypoxia; that Plerixafor (AMD3100), an inhibitor of the CXCR4/CXCL12 interaction that is approved for harvesting bone marrow precursors prior to transplant, can mitigate these effects leading to improved radiation treatment response and reduced metastases; and that taken together, these findings suggest that adding Plerixafor to RTCT may be an effective strategy for improving local tumor control and reducing metastases in patients with cervical cancer. See para spanning OF1 and OF2.
Chaudary’s study uses a mouse model for cervical cancer with tumor xenografts produced from cervical cancer tumor cells from patients (orthotopic PDX models).  Chaudary teaches that two PDX models with high (OCICx20) and low (OCICx13) 
In summary, Chaudary teaches a method for treating an HPV-associated cervical cancer in a subject comprising delivering to the subject a therapeutically effective amount of Plerixafor (AMD3100), an inhibitor of CXCL12 signaling, thereby treating the HPV-associated disease. In fact, Chaudary teaches that Plerixafor can be used in treating both HPV-associated and HPV non-associated cervical cancers with effect. Chaudary teaches that the Plerixafor (AMD3100) treatment can be combined with another treatment, e.g., a chemotherapy. However, Chaudary is silent on combining the Plerixafor (AMD3100) treatment with a treatment by an immune checkpoint inhibitor that is nivolumab, pembrolizumab, ipilimumab, durvalumab or atezolilizumab.
Fearon teaches a method for increasing effector T cell accumulation in cancer cell-containing sites of a tumor, comprising administering to a subject in need thereof a pharmaceutically effective amount of an inhibitor of CXCR4 signaling. See Abstract. 
Specifically, Fearon teaches that the CXCR4 antagonist can be AMD3100 (Plerixafor). See e.g. [0017]. It teaches that the method can also comprise administering a PD-1 signaling inhibitor, and that the PD-1 signaling inhibitor can be an anti-PD-1 or anti-PD-L1 antibody. See e.g. [0018]. Fearon teaches that the cancer to be treated can be a long list of various different cancer types, including cervical cancer and head and neck cancer. See e.g. [0014].  A significant portion of these cancers are associated with HPV. It teaches that the method can also comprise administering other anti-cancer therapies, including chemotherapeutic agents, radiation therapy, immunotherapy, or cancer vaccines. See e.g. [0025]. It teaches that cancer vaccines to be used can recognize one or more tumor antigens expressed on the cancer cells, including HPV tumor antigens E6 and E7 among a long list of various cancer antigens. See [0026]. 
In summary, Fearon teaches a method for treating cervical and head and neck cancers, among various different cancers, in a subject, comprising delivering to the subject a composition comprising a combination an inhibitor of CXCL12 signaling, Plerixafor (AMD3100) and an antibody that binds to PD-1 or PD-L1. By the teaching that a cancer vaccine targeting HPV tumor antigens may also be applied in addition to the cancer treatments with CXCR4/CXCL12 pathway inhibitors, one of ordinary skill in the art would have considered that it is obvious that Fearon has contemplated on treating HPV-associated-cancers with the methods of invention. Fearon is silent on if the immune checkpoint inhibitor antibodies can be nivolumab, pembrolizumab, ipilimumab, durvalumab or atezolilizumab. 

Specifically, Cardarelli teaches that in certain embodiments of any of the therapeutic methods disclosed therein, the Ab that binds to PD-1 is nivolumab or pembrolizumab. See e.g. [0010] and claim 6. Cardarelli teaches that the cancers to be treated comprise a long list of various different cancer types, including cervical cancer and head and neck cancers, as well as various virus-related cancers or cancers of viral origin. See e.g. [0129] and claim 32. 
In summary, Cardarelli teaches a method for treating various different cancers, including cervical and head and neck cancers in a subject comprising delivering to the subject a composition comprising a combination an inhibitor of CXCL12 signaling and an agent that binds to PD-1 or PD-L1. Even though it is well known in the art that a significant portion of cervical cancers as well as head and neck cancers are associated with HPV and even though Cardarelli teaches that cancers to be treated by the method of invention include virus-associated cancers or cancers of viral origin, Cardarelli stops short at explicitly mentioning HPV.
Accordingly, each of Chaudary, Fearon and Cardarelli teaches treatment of cancers, including cervical cancers and head and neck cancers, by administering a CXCR4/CXCL12 pathway inhibitor (Chaudary and Fearon teach that the inhibitor can be AMD3100), while Fearon and Cardarelli teach that the CXCR4/CXCL12 pathway inhibitor treatment can be combined with treatment by an immune checkpoint inhibitor 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Chaudary, Fearon and Cardarelli to arrive at the invention as claimed, i.e. combining cancer treatment with AMD3100 and cancer treatment with an immune checkpoint inhibitor nivolumab or pembrolizumab on HPV-associated cancers. One would have been motivated to do so, e.g., to evaluate the combined cancer treatment effect.  
Claim 29 recites HPV types commonly known to associate with HPV-related diseases, including high-risk HPV types. It is known in the art at the time of invention that HPV-related cancers are commonly associated with one of high-risk HPV types, including ones recited in claim 29.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 

(Previous Rejection - Maintained) Claims 1, 6-7, 9, 29 and 43-48 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 24-25, 30 and 32-41 of US application 16612109 in view of Chaudary et al. (Clin Cancer Res; 1–8. Published Online First October 3, 2016), Fearon et al. (US 2015/0216843 A 1) and/or Cardarelli et al. (US 2018/0179282 A 1), as applied in the art rejections above.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a method of treating cancer in a subject comprising administering to the subject a composition comprising a CXCR4/CXCL12 pathway inhibitor. The only difference is that the co-pending claims do not specify that the cancers to be treated are HPV-associated even though the co-pending claim 9 recites cancers (cervical cancer, vaginal cancer and head and neck cancer) that are highly likely to be associated with HPV infection. Chaudary, Fearon and/or Cardarelli individually or combined teach treating an HPV-associated cancer by administering an inhibitor of the CXCR4/CXCL12 pathway as well as an inhibitor of PD-1 pathway. See discussions in the art rejection above.
Accordingly, claims 1, 6, 7, 9, 29 and 43-48 are obvious over claims 1, 24-25, 30 and 32-41 of US application 16/612,109 in view of Chaudary, Fearon and/or Cardarelli.  



Response to Applicant’s Arguments
Applicant’s arguments filed on Feb. 16, 2022 have been fully considered and are addressed as follows. 
To the 103 rejection, Applicants argue that teachings of Chaudary indicate that AMD3100 must be combined with RTCT to demonstrate tumor treatment effect, arguing that one of skill in the art would not have been motivated to modify Chaudury’s teachings by removing RTCT. An essential part of the therapeutic modality taught by Chaudury, and replace it with an immune checkpoint inhibitor, as doing so would be against the teachings of Chaudury. 
Applicants argue Fearon fails to remedy the deficiencies of Chaudury. Applicants argue that (even though) Fearon contemplates administering CXCR4 inhibitor in combination with antagonist of PD-1, PD-L1 or CTLA4, it does not motivate one of skill in the art to use such therapeutic methods for treating an HPV-associated disease. Applicants argue that Fearon only prophetically mentions that the methods described therein can be administered in combination with cancer vaccines, e.g., one directed against HPV, and that results of Fearon are all in pancreatic cancer cells or pancreatic tumors. Applicants argue that given unpredictability in efficacy of cancer therapeutics across different types of cancers, one of skill in the art would not have been motivated to try methods of Fearon for treatment of HPV-associated cancers.
Applicants argue that Cardarelli fails to remedy the deficiencies of Chaudury and Fearon. Applicants argue that Cardarelli describes treatment with a combination of antibodies, and not with a small molecule inhibitor, such as AMD 3100, which uses distinct mechanism. Applicant argues that, as AMD3100 and antibodies against CXCR4 
Applicants arguments are not persuasive.
Regarding arguments against Chaudury, it teaches a combination therapy comprising (consisting of) administrations of AMD3100 and RTCT. Neither the instant invention nor Chaudury require a cancer treatment by only AMD3100. Therefore, even though results in Chaudury indicate that AMD3100 alone does not demonstrate observable effect in tumor therapy, its teachings in general about antitumor activities of AMD3100 as well as its effect of enhancing effect of another cancer therapy suggest the effects of AMD3100 in combination with a second anti-tumor therapy. 
As to Applicants’ argument that replacing the essential part of the therapeutic modality RTCT taught by Chaudury with an immune checkpoint inhibitor would be against the teachings of Chaudury, Chaudury is not the only reference relied upon in the rejection; the other reference, Fearon teaches combination of AMD3100 with therapies different from RTCT, indicating that it is known in the art that AMD3100 is used as cancer-treating agent in combination with other cancer therapies besides RTCT. 
Regarding arguments against Fearon, Fearon teaches cancer therapies comprising combination of AMD3100 and checkpoint inhibitors (i.e. anti-PD-1 or anti-PD-L1 antibodies). Even though the results are from pancreatic cancer cells, Fearon explicitly suggests that the combination therapy may be used in cancers associated with HPV infection. Teachings of Fearon are considered as indication that one of skill in the 
Regarding arguments against Cardarelli, Cardarelli is relied upon for the teaching of specific embodiments of Abs that bind to PD-1 (i.e. nivolumab and pembrolizumab) and application of them in cancer therapies in combination with a CXCR4 or CXCR12 inhibitor. It would have been obvious for one of ordinary skill in the art to substitute the antibodies against PD-1/PD-L1 of Fearon with the nivolumab and pembrolizumab of Cardarelli, which are shown to be effective in treating cancers in combination with a CXCR4 or CXCR12 inhibitor. As to the difference in the mechanisms between AMD3100 and antibodies to CXCR4 or CXCR12, they are both shown to be effective in cancer treatment in combination with checkpoint inhibitors, as shown in Fearon and Cardarelli.
To the obviousness double patenting rejection, Applicant argues that the pending application has an earlier effective filing date than the co-pending application and rejection should be withdrawn.
Applicant’s argument is not persuasive. The current ODP rejection is not the only standing rejection and, therefore, cannot be withdrawn at the current stage. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648